DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see notes in Action mailed 10/22/2019 regarding change in AIA  status).

Status of the Claims
Claims 1-9, 11-15, and 17-23 are pending.  Claim 24 was canceled and Claims 12, 15, and 20 were amended in the Reply filed 11/24/2021.  Claims 1-9, 11, 18-19, and 21-23 remain withdrawn. Claims 12-15, 17, and 20 are presently examined.  This action is Non-final.

Election/Restriction and Application Notes
Applicant's election with traverse of Group II (original claims 10-20 as filed 1/19/2017) and the species of “Example 2/Figure 1” in the reply filed on 6/30/2020 (see Second Requirement mailed 5/1/2020) was previously acknowledged, and the requirement was deemed proper and made final.
In the Reply filed 11/24/2021, independent claim 12 was substantially and materially amended again (compare Claim 12 as filed either 2/23/2021 or 11/24/2021 with claim 12 as filed 6/30/2020).  The elected species did not read upon the originally examined claim scope (see, e.g., Action mailed 8/24/2020 at pages 3-4), which was not enabled (id. at 37); and the elected species did not appear to read upon the amended claims filed 2/23/2021 (see, e.g., Action mailed 5/25/2021 at pages 3-5).  The amendments filed 11/24/2021 are understood to address enablement issues, written description issues, and priority issues.  As amended, the claims again 
Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2019.
Claims 11, 18-19, and 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2020.
	Accordingly, amended claims 12-15, 17, and 20 are examined again on the merits as set forth below.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 12 was amended in the Reply filed 2/23/2021, as set forth below: 
12. (Currently Amended) A process for producing a decellularized small particle tissue from a starting tissue comprising cells, growth factors, and one or more of collagen, elastin, fibronectin and laminin, which conserves the proteins present in the starting tissue comprising the following steps:
(a) selecting a tissue starting material comprising cellular material, growth factors, and one or more of collagen, elastin, fibronectin and laminin from which 
(b) mixing the tissue starting material in a reaction vessel with a decellularizing agent at an acid pH and in the presence of blood to yield a  product comprising a mixture having a liquid component and a solids component,
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2,
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
4) repeating steps (d) 1), 2) and 3); and
5) optionally repeating step 4);
thereby capturing retentate on the F2 filter, and 
[[(f)]](e) isolating decellularized small particle tissue from the F2 filter retentate in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved.

The amended claim scope and meaning of terms has been discussed below.
	The preamble of claim 12 (“for producing....comprising the following steps”) has been interpreted in view of MPEP § 2111.02(II), and has been reasonably identified as reciting an intended purpose or use that is fully satisfied by all embodiments that satisfy the positively recited method steps in the body of claim 12 (see, e.g., MPEP § 2111.02, §2111.02(II)).
Regarding amended claim 12, the term “small particle tissue” is not explicitly defined on record; however, the Specification identifies that 
200 microns or higher, but preferably below about 100 microns to 0 microns or so, to tenths of microns and most preferably, to 100 Kilo Dalton to 10 Kilo Dalton. At these sizes, the tissue is considered to be of small particle size within the meaning of the present invention.
	(Spec. filed 1/19/2017 at ¶[0030], emphasis added)
In the Reply file 11/24/2021, it is the Examiner’s understanding that Applicant clarified that the phrasing should be interpreted as “200 microns or higher” as a maximum and “100 kilo Dalton to 10 Kilo Dalton” as a minimum (see, e.g., Reply filed 11/24/2021 at 10 at § Claim Interpretation). Examiner accepts this interpretation, and hereby notes that “small particle tissue” therefore reasonably encompasses any sizes “below 0 microns” to “about 200 microns or higher”, wherein “or higher” is unbounded and therefore includes sizes of 1000 microns, 10,000 microns, 100,000 microns, etc. (see, e.g., Spec. filed 1/19/2017 at ¶[0030]; see, e.g., Reply filed 11/24/2021 at 10 at § Claim Interpretation).
One of ordinary skill in the fractionation and separation arts would understand that a retentate is the portion of the sample that does not pass through a membrane/filter, and may also be called the concentrate.  In tangential-flow filtration, the retentate is recirculated (see, e.g., US2004/0167320A1 at ¶¶[0098]-[0099]).
One of ordinary skill in the fractionation and separation arts would understand that a filtrate (or permeate) is the portion of the sample that does pass through a membrane/filter (see, e.g., US2004/0167320A1 at ¶¶[0101]-[0099]).
	Regarding amended claim 12(a), the “selecting” step is an active method step and is reasonably satisfied if prior art inherently, explicitly, or implicitly “selects” such a tissue or otherwise renders the selection of such a tissue obvious.  Presumably, all tissues recited at dependent claim 13, including placenta, fully satisfy the limitations recited at claim 12(a). 
Regarding amended claim 12(b), 
 product comprising a mixture having a liquid component and a solids component,
A “decellularizing agent” is understood to include any “decellularizing agent” known in the prior art, including the oxidizing agent H2O2.  Furthermore, “an acid pH” is understood to read upon any pH “from 2.5 to 7” as recited at amended claim 15.   The recitation “in the presence of blood” does not recite a minimal amount of blood, and therefore any residual or trace amounts of blood is fully satisfies the requirement that such reactions take place “in the presence of blood”.  As presently amended, claim 12(b), which includes the active step of adding “tissue starting material”, is only performed once in view of the amendments filed 11/24/2021, which deleted the previous repetition step at claim 12(e).
	Regarding amended claim 12(c), 
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2,
Amended claim 12(c) is understood to define a two-filter system utilized in subsequent steps at amended claim 12(d).  The filter size, once selected, is understood to remain the same for all steps and processes recited at claim 12(d) and 12(e).  The use of the transitional phrase “comprising” is understood to mean that additional filters may be present.
Regarding amended claim 12(d), 
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
4) repeating steps (d) 1), 2) and 3); and
5) optionally repeating step 4);
thereby capturing retentate on the F2 filter, and 
The combination of amended claims 12(c), 12(d)(1), 12(d)(2), and 12(d)(3) are understood as shown below:

    PNG
    media_image1.png
    280
    745
    media_image1.png
    Greyscale

This series of steps is repeated once at newly added step 12(d)(4).  Therefore, newly amended claims 12(d)(1)-12(d)(4) are understood to result in a hypothetical particle passing through the system as a F2 Filtrate twice prior to completion.  Stated alternatively, a 5 L volume in the reaction vessel, at the end of step 12(d)(4), would result in approximately 10L (or less1) passing through as F2 filtrate.  Accordingly, as presently amended, claim 12(d) has been broadened relative to the previously examined embodiments because claim 12 does not require continuous rounds of filtration until a reaction is “completed” or a filtrate is “clear” (compare instant claim 12 with Spec. filed 1/19/2017 at ¶[0082]).  
Regarding amended claim 12(d)(3), 

3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
The phrase “for further decellularization and particle size reduction” at claim 12(d)(3) is understood to be a recitation of an intended purpose or outcome that is fully satisfied by the positively recited method step set forth at claim 12(b) and 12 (d)(3).  Specifically, “passing the F2 filter filtrate back to said reaction vessel...” at an acid pH (or any condition conducive to decellularization) is understood to achieve the intended and expected outcome because it would result in additional filtration or “particle size reduction” (see, e.g., MPEP § 2111.02, §2111.02(II)).
Regarding amended claim 12(d), 
(d) ...... thereby capturing retentate on the F2 filter,....
The retentate at the F2 filter stage is understood to be the desired product.  
	Regarding amended claim 12(d)(5), 
5) optionally repeating step 4);
This language does not appear in the originally filed disclosure.  Accordingly, the step of claim 12(d)(5) is interpreted as equivalent to the step of claim 12(d)(4), which recites
4) repeating steps (d) 1), 2) and 3);
Therefore, the optional step of claim 12(d)(5) is understood to permit a single, optional round of the following steps:
1) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter through the F2 filter, thereby producing an F2 filter filtrate and retentate;
3) passing the F2 filter filtrate back to said reaction vessel with said F1 filter retentate for further decellularization and particle size reduction;
F2 Filtrate three times prior to completion.  Stated alternatively, a 5 L volume in the reaction vessel, at the end of step 12(d)(5), would result in approximately 15L (or less2) passing through as F2 filtrate, prior to proceeding on to claim 12(e).  However, the step of 12(d)(5) is “optional”, and per MPEP § 2111.04(I), it does not limit the pending claim scope.
Regarding amended claim 12(e), 
[[(f)]](e) isolating decellularized small particle tissue from the F2 filter retentate in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved.
Claim 12(e) is understood to require the isolation of material from the F2 filter retentate produced by the steps at claim 12(d).  The descriptive phrase “in which growth factors, and one or more of collagen, elastin, fibronectin and laminin of the tissue starting material in step b) are substantially conserved” is understood to be a recitation of an intended purpose or hoped-for outcome that is presumably fully satisfied by the positively recited method steps set forth prior to amended claim 12(e) (see, e.g., MPEP § 2111.02, §2111.02(II)).  This is reasonable because claim 12(e) does not impact or alter the chemical identity of materials captured at the F2 filter retentate, and therefore such statement is understood to be fully satisfied by the previous steps recited at amended claim 12(c)-12(d).  The specific means of isolation is not specified or limited. 
At claim 12, the term “substantially” conserved is undefined.  Although the Specification reasonable informs artisans that the enumerated proteins would be “substantially conserved at 1 retentate and the F2 retentate (see, e.g., Spec. filed 1/19/2017 at ¶¶[0039]-[0046]), it is unclear what the relative terminology “substantially” means in the context of the pending claims.  Unless otherwise stated, it is understood to be a recitation of an intended and hoped-for outcome satisfied by the positively recited active steps set forth in the claim (see, e.g., MPEP § 2111.02, §2111.02(II)).
Claim 12 encompasses both batch and continuous processes.
	Additional claim interpretations are discussed below. 

Claim Objections
Claim 12(d) at 5) refers to “repeating step 4)”. This phrase should be changed to “step (d) 4)” to maintain consistency. 
Appropriate correction is required.

Priority
Priority to Application No. 61/630,561 (filed 12/14/2011); Application No. 13/694,586 (filed 12/14/2012); and Application No. 13/986,970 (filed 6/20/2013) is acknowledged. 

Withdrawn Claim Rejections
All prior rejections of the claimed invention are withdrawn in view of the amendments filed 11/24/2021.  However, the amendments have necessitated new rejection(s) as set forth below.

New Rejections Necessitated by Applicant Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0020225 A1 (Jan. 25, 2007; cited in previous action, and cited in IDS filed 4/15/2013 as cite no: 1 in Parent Application 13/694586) in view of US 2004/0167320 (Aug. 26, 2004; Couto et al.).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  For purposes of the following rejection, amended claim 12 is assumed to read upon and encompass the originally elected species.  The instant invention is understood to combine two prior art methodologies, namely decellularization methodologies and separation/filtration methodologies known.
Decellularization of tissue is a prior art process.  Specifically, US’225 teaches and describes general methods for decellularizing tissue (see, e.g., US’225 at title, abs, ¶¶[0070], [0128], [0239]-[0253]). Regarding instant claim 12, US’225 reduces to practice methods of processing placenta in order to isolate collagen and other compounds (see, e.g., US’225 at see, e.g., US’225 at ¶[0062]) and identifies that the disclosed steps may be performed in different orders (see, e.g., US’225 at ¶[0066]).  Regarding claims 12(a), 13, and the selection of placental tissue in the presence of blood, US’225 identifies that blood-containing placental tissue can be utilized in the disclosed methods (see, e.g., US’225 at abs, ¶¶[0058], [0062], [0067]).  The use of blood-laden placental tissue is understood to satisfy the preamble of claim 12 regarding specific protein components (see also US’225 at ¶¶[0099], [0104], [0106]-[0107], [0155], [0158], [0168], [0215]-[0217], [0221], discussing collagen, growth factors, elastin, fibronectin, and laminin).  Regarding instant claim 12(b), claim 15, and mixing placental tissue with a decellularizing agent at an acid pH, US’225 teaches that placental tissue may be decellularized using any technique known in the art (see, e.g., US’225 at ¶[0070]), and explicitly directs artisans to utilize processes involving processing placental tissue at an acidic pH in the presence of decellularizing agents such as acetic acid or HCl3 (see, e.g., id. at ¶¶[0013], [0076], [0077]; see also id. at ¶¶[0079]-[0083]; see also id. at US’225 at ¶¶[0013], [0062], [0066], [0081], [0075]-[0077], [0089], [0121], and ¶[0268]).  An “acidic pH” would be understood to imply a range of pH values below 7, which overlaps in scope with the instantly recited pH range at instant claim 15 (see, e.g., MPEP § 2144.05(I), noting that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  Regarding instant claim 12(b) and the order of steps, US’225 explicitly identifies that the disclosed steps may be performed in different orders (see, e.g., US’225 at ¶[0066]), and therefore it is understood that acid wash steps may be performed first on the partially exsanguinated placenta see, e.g., US’225 at ¶[0071]) to predictably yield a desired product.  Regarding claim 12(c) and the general usage of a sequential series of filters, US’225 teaches and discloses the general process of processing bloody placental material using a plurality of filters ranging in pore size from 200 microns to 10 kilo Daltons (see, e.g., US’225 at ¶¶[0016], [0088], [0134]-[0139], [0249]-[0250]4), and explicitly teaches that one, two, or more filters may be utilized to process a sample (see, e.g., US’225 at ¶[0088] noting “a 100kDa filter or a 30 kD filter, or both”; see also id. at ¶[0250], describing how collagen solutions may be “filtered by passing through a series of filters”).  The utility of such filters was known and discussed in the prior art (see, e.g., US’225 at ¶¶[0016], [0088], [0135]-[0139], discussing removal of viruses, viral particles, endotoxins, etc.).  Accordingly, the use of known filter sizes to achieve an a known and art-recognized purpose is not novel (see, e.g., MPEP § 2144.07).  Regarding claim 12(d), 12(e), and the usage of repeated filtration, US’225 generally teaches that “[t]he filtration can be repeated as many times as desired by one of skill in the art” (see, e.g., US’225 at ¶[0137], emphasis added; see also id. at ¶¶[0281]-[0282]).  The prior art reasonably informs artisans that the filtration process may be repeated “to yield a cleared collagen composition” (see, e.g., US’225 at ¶[0281]-[0282]).  Accordingly, an artisan practicing the methods of US’225 would readily understand that filtration could be repeated as desired.  Regarding amended claim 12(e) and the isolation of decellularized small particle tissue, US’225 teaches the isolation of the desired product of decellularized placental collagen is the goal of the disclosed processes (see, e.g., US’225 at ¶¶[0002], [0008], [0239], passim) and identifies that the isolated product has multiple applications, including pharmaceutical and cosmetic applications (see, e.g., US’225 at ¶¶[0149], [0008], [0239], passim).  Therefore, an artisan would be Regarding instant claim 17 and the temperature used at steps b) or c), US’225 explicitly discloses that the acid wash step may be carried out at any temperature, including “about 15°C” (see, e.g., US’225at ¶[0077]; see also id. at ¶[0066]). In sum, the process of decellularizing blood-laden placental tissue using an acid pH and oxidizing/decellularization agent such as acetic acid, to desirably obtain particles of interest (e.g., collagen, etc.) is not a point of novelty in view of US’225.
The disclosure of US’225 differs from the instant invention as follows: US’225 does not explicitly teach a filtration process wherein a F2 filtrate and F1 filter retentate are passed back to a reaction vessel as recited at amended claim 12(d), and wherein the product is captured as a F2 retentate.
However, US’225 identifies that placental tissue may be decellularized “according to any technique known to those of skill in the art” (see, e.g., US’225 at ¶[0062]).  Here, the issue facing an artisan attempting to isolate a product comprising collagen and other desirable components (see also US’225 at ¶¶[0099], [0104], [0106]-[0107], [0155], [0158], [0168], [0215]-[0217], [0221], discussing collagen, growth factors, elastin, fibronectin, and laminin), may be stated as follows:
How could an artisan isolate a product comprising desired proteins within a range of molecular weights, but exclude all unwanted molecules that were either larger and smaller than the desired proteins?  
This general problem is well-known in the Fractionation and Separation art.  Notably, US’255 directs artisans to a common technique for fractionation, namely tangential flow filtration (“TFF”) (see, e.g., US’225 at ¶¶[0253], [0281]-[0282]).
US2004/0167320 pertains to the filtration and separation arts, and specifically discloses the use and application of tangential flow filtration (“TFF”) processes, including “dual” TFF processes (see, e.g., US’320 at Fig. 1, 2, 6, 10, claims 1 and 70).  US’320 notes that in TFF the see, e.g., US’320 at ¶[0009]; see also id. at ¶¶[0092]-[0093], [0101], [0103]), and that TFF is routinely utilized “to separate particles according to size in a commercially efficient . . . process” using “the sequential use or serial attachment of filters of different sizes (i.e., a filtering system)” to “obtain particles of a specifically desired size range” (see, e.g., US’320 at ¶[0016]; see also id. at ¶¶[0090]-[0091]).  TFF is identified as suitable for batch processes or for a continuous flow process (see, e.g., US’320 at ¶¶[0092]-[0093], [0136]). Regarding amended claim 12(d)(1)-(4), US’320 exemplifies a dual TFF process at Figures 2B, 6, and 10, comprising two filters (“MF” and “UF”), wherein the 1st filter retentate (“MF Retentate”) and the 2nd filter filtrate (“UF Permeate”) are passed back to the initial reaction vessel (“MF Feed”), and wherein the 2nd filter retentate (“UF Retentate”) is captured as the desired product for further processing (see, e.g., US’320 at Figs. 2B, 6, 10, ¶¶[0107], [0132], [0179], [0184]; see esp. US’320 at Figure 6). US’320 identifies that “MF” is a microfiltration unit with a pore size ranging from 0.1 to 10 µm, and that “UF” is an ultrafiltration unit with a pore size ranging from 0.001 and 0.1 µm (see, e.g., US’320 at ¶ [0008]) and provides guidance on pore size selection (see, e.g., US’320 at ¶¶[0158]-[0159], [0186]):

    PNG
    media_image2.png
    469
    1009
    media_image2.png
    Greyscale

There is a reasonable expectation that the TFF filtration and separation techniques can be successfully utilized on any biomolecules of interest: although US’320 ostensibly pertains to milk processing, US’320 identifies that the filtration methods could be utilized on other sources of compounds and biological compounds of interest (see, e.g., US’320 at ¶[0180]; see also id. at ¶¶[0016], [0090]-[0091], [0182], claims 1, 9-10, 22, and 70).  In sum, US’320 teaches and discloses that filtration, separation, and fractionation processes as recited at instant claims 12(d)(1)-(5) are known and routine in the prior art, may be utilized in batch or continuous processes, may be utilized to predictably separate desired proteins from a solution, and that such routine TFF techniques would merely yield the expected and predicted result, namely a filtered solution with higher purity (see, e.g., US’320 at ¶¶[0008], [0014], [0016], [0024], Fig. 1, 2, 6, 10, claims 1 and 70).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  First, the claimed process is the combination of prior art elements (known starting tissues, known decellularization reagents, known decellularization methods, known TFF filtration, etc.) according to known methods of decellularization and filtration taught by US’225 and US’320, which would merely yield the predicted and expected result, namely a purified product of the prior art decellularization process having a size less than an initial filter pore size but greater than a second filter pore size, wherein such decellularized placental product could be utilized in the applications disclosed by US’225.  Furthermore, each element and step involved was well-understood and would merely perform its art-recognized function in combination as it would separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  Second, the claimed see, e.g., MPEP §§ 2143(I)(B), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known fractionation/separation process upon a known product of known decellularization techniques applied to a known tissue sample, to predictably and expectedly obtain a filtered and purified desired biomolecule having a known molecular weight.  Applying known elements and processes to a known compound to merely obtain the art-recognized result of such elements and processes is not novel or surprising (see, e.g., MPEP § 2144.07)
	No unexpected results have been identified on record commensurate in scope with the requirements of MPEP § 716.02 at this time.
	Accordingly, claims 12-15, and 17 are rejected.


Claims 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0020225 A1 in view of US 2004/0167320 as applied to claims 12-15 and 17 above, and further in view of US 7,829,108 B2 (Nov. 9, 2010; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  For purposes of the following rejection, amended claim 12 is assumed to read upon and encompass the originally elected species. 
The teachings of US’225 and US’320 as applied to claims 12-15 and 17 has been set forth in the preceding rejection, and those teachings are incorporated herein.
The prior art of US’225 and US’320 differ from the elected species and instant claim 20 as follows: These references do not explicitly teach (i) the use of hydrogen peroxide as a decellularizing agent, or (ii) that decellularized products may be freeze-dried or lyophilized (see, e.g., instant claim 20). 
US’225 pertains to the decellularization arts, and teaches that placental tissue may be decellularized using any technique known in the art (see, e.g., US’225 at ¶[0070]).  Similarly, US’108 pertains to decellularization processes known in the prior art. Regarding instant claims 12, 14, and the use of the oxidizing agent of hydrogen peroxide, US’108 teaches and discloses methods of decellularizing tissues utilizing oxidizing agents, including hydrogen peroxide (see, e.g., US’108 at claims 1-2, col 2 lines 54-59, col 2 lines 59-67).  Furthermore, US’108 informs artisans that hydrogen peroxide can predictably and desirably reduce unwanted immunologic responses (see, e.g., US’108 at col 9 lines 25-38, esp. lines 37-38).  Therefore, the use of a known decellularization agent (i.e., hydrogen peroxide) to effect decellularization is not a point of novelty. 
Regarding claim 20 and the step of lyophilization, US’108 explicitly discloses that products may be "freeze dried or lyophilized" (see, e.g., US’108 at abs, col 3 lines 15-19, claims 18-19, passim).  Therefore, it would be obvious to store decellularized products by using lyophilization, because the prior art teaches that lyophilization is a routine storage means in the 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s):  The invention is merely the combination of prior art elements (i.e., known starting tissues, known decellularization methods, known TFF methods, known decellularization agents, known lyophilization methods, etc.) according to known methods of decellularizing tissue as taught by US’225 and US’108, and known methods of TFF as taught by US’320, to predictably yield and obtain decellularized tissue suitable for use in the methods taught by US’225, wherein the use of the decellularizing agent of hydrogen peroxide would be predicted to desirably reduce unwanted immunologic responses (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element and step involved was well-understood and would merely perform its art-recognized function in combination as it would separately.
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize a known fractionation/separation process upon a known product of known decellularization techniques applied to a known tissue sample, to predictably and expectedly obtain a filtered and purified desired biomolecule having a known molecular weight, and then to lyophilize the product using known lyophilization techniques.  Applying known elements and processes to a known compound to merely obtain the art-recognized result of such elements and processes is not novel or surprising (see, e.g., MPEP § 2144.07).

	Accordingly, claims 12-15, 17, and 20 are rejected.


Response to Arguments
Applicant’s arguments with respect to the examined claims have been considered but are substantially rendered moot in view of the new grounds of rejection set forth above. Applicable arguments are addressed below. 
Examiner notes that Applicant refers to a “maxim of ‘Try, Try again’ as purported by the Examiner (see, e.g., Reply filed 11/24/2021 at 17 at 1st ¶) and creates a hypothetical argument that they believe “the Examiner may argue” and then proceed to address it at page 17 (see, e.g., Reply filed 11/24/2021 at 17 at final ¶).  Here, the Examiner’s basis for obviousness is set forth above and is based upon at least MPEP §§ 2143(I)(A), (B), and (G), as set forth in the rejection above  
It is the Examiner’s understanding that Applicant’s position is premised upon the assumption that the instant record evidences “unexpectedly superior results” (see, e.g., Reply filed 11/24/2021 at 14-15 at bridging ¶, 19 at 1st full ¶ to 20 at 1st partial ¶, 21 at 1st full ¶, 22, passim).  To date, no evidence commensurate in scope with the requirements of MPEP § 716.02 have been placed on record that show unexpected results (see, e.g., MPEP § 716.02(a)), that are statistically significant (see, e.g., MPEP § 716.02(b)), commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(b)), and placed on record in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  Accordingly, all arguments premised upon the existence 
As previously stated on record, the alleged unexpected results appear to be dependent upon the presence or absence of cellular dsDNA, which is not a practically significant control under the disclosed conditions.  As explained in the Final Rejection mailed in 13/986,970 on 7/11/2016 at pages 34-36, which is incorporated herein, DNase enzymes are present in blood, and such DNase enzymes are wholly unaccounted for in the Applicant’s calculations.  DNase enzymes degrade DNA.  Therefore, the addition of blood also adds more DNase to a system, which lowers the cellular dsDNA and increases the protein in the system (i.e., the proteins present in blood cells). Therefore, the amount of DNA would predictably decrease proportionately to the amount of DNase present and to the time DNA is exposed to DNase enzymes.  No evidence commensurate in scope with the requirements of MPEP § 716.02 addressing these issues has been placed on record. Accordingly, it is not surprising or unexpected to discover that DNase degrades DNA or that DNase is present in blood.  Applicant fails to reconcile their arguments with the facts of record, including the presence of DNase from blood, by setting forth objective evidence.  Accordingly, no unexpected results have been established on record. 
	At page 15, it is the Examiner’s understanding that Applicant is alleging that the point of novelty of the instant invention is 

(see, e.g., Reply filed 11/24/2021 at 15 at 1st ¶; see also id. at final ¶).
Amended claim 12(d) has been addressed in new rejection of record.  Such aspects are not novel or nonobvious in view of US’320. 
	Examiner acknowledges Applicant’s quotation of the Examiner (see, e.g., Reply filed 11/24/2021 at 16 at 1st ¶, 16 at 2nd ¶).  The quote is taken out of context, in a separate application, pertaining to a different claim scope, regarding an assertion made by the Applicant of record, which pertained to direct flow filtration rather than tangential flow filtration.  It is not pertinent to the current rejection, which addresses Tangential Flow Filtration rather than direct flow filtration.  As noted in the rejection, recirculation is routine in TFF filtration and is neither novel or non-obvious. Accordingly, Applicant’s reliance upon this quote is misplaced. 
	Accordingly, all applicable arguments have been fully considered but not found persuasive.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atala (US 2002/0102727 A1; Aug. 1, 2002; hereafter “Atala”; cited in previous action) discloses methods pertaining to organ decellularization (see Atala at title and abstract). Atala discloses that mechanical agitation methods may be used to decellularize or aid in the decellularization of organs or parts of organs (see, e.g., Atala at ¶[0002]).  Specifically, Atala teaches that sonication may be used as a form of mechanical agitation to facilitate the removal of cellular material, and that sonication is routinely used in decellularization procedures, stating that see, e.g., Atala at ¶[0040]).  Notably, Atala explicitly teaches that such frequencies are expected to give “sound-enhanced tissue dissociation” (id.).  In addition, Atala explicitly discloses that decellularized tissue may be dried for long-term storage using routine drying methods including freeze-drying or lyophilizing the tissue (see, e.g., id. at ¶[0050]; see also id. at ¶[0065]).  
Tamkovich et al. (Circulating DNA and DNase Activity in Human Blood, Ann. N. Y. Acad. Sci., vol. 1075:191-196 (2006); hereafter “Tamkovich”; cited in previous action) identifies that blood contains DNase and other hydrolyzing enzymes capable of degrading DNA (see, e.g., Tamkovich at abs, 191 at 1st ¶ to 192 at 1st partial ¶).  Accordingly, an artisan would readily appreciate that adding more blood to a sample is equivalent to adding more DNase to a sample.  Accordingly, it would not be surprising or unexpected that dsDNA is selectively destroyed at higher rates in the presence of higher amounts of DNase (i.e., blood), because DNase is well-understood and art-recognized as an enzyme that selectively destroys DNA but not proteins.  This implies that the statistical and practical significance of normalization methodologies involving measuring dsDNA after adding DNase (blood), would be uncertain in the absence of ample controls, because any [protein/dsDNA] ratio would be expected to increase in the presence of DNase because the denominator of such a  ratio would be decreased.
Crapo et al. (An overview of tissue and whole organ decellularization processes, Biomaterials vol. 32:3233-3243 (Feb. 5, 2011); hereafter “Crapo”; cited in previous action), establishes known techniques and the ordinary level of skill in the decellularization arts. Crapo 5, HCl, and hydrogen peroxide (see, e.g., Crapo at 3234 col I § 3, §3.1.1, Table 2 on 3235-3236, Fig. 1 on 3238)
Millipore® Technical Brief (Millipore Technical Brief, Protein Concentration and Diafiltration by Tangential Flow Filtration, 24 pages, published 2003; hereafter “Millipore”; cited in previous action) explicitly teaches that tangential flow filtration “can be performed in combination with any of the other categories of separation to enhance either product yield or purity” (see, e.g., Millipore at 2 col III 2nd full ¶), and decellularization is a method of separation (wherein cellular products are separated from tissue).
Schwartz et al. (Introduction to Tangential Flow Filtration for Laboratory and Process Development Applications, Pall Corporation, 14 pages (available online April 2, 2004); hereafter “Schwartz”; cited in previous action) identifies that TFF is useful for the efficient separation and purification of biomolecules, and may be used to fractionate large from small biomolecules (see, e.g., Schwartz at 1 at § Introduction, at 4 at § Applications, 11 at § Summary; see also id. at 2-3 at bridging ¶, Fig. 2 on 3).  Schwartz provides an illustration of the general assembly of simple tangential flow devices (see, e.g., Schwartz at Fig. 6 on 6; note this diagram presumes the desired product is in the filtrate).  Schwartz discusses “How to Choose the Proper TFF System for Your Application” biomolecules (see, e.g., Schwartz at 6-7 at § “How to Choose”), and states 
The biomolecule of interest in your sample is called a product. Separation can occur by choosing a membrane that retains the product while passing any low molecular weight contaminants. Alternatively, a membrane can be chosen that passes the product while retaining higher molecular weight components in the sample. It is also possible to combine both separations in a two-stage process that will fractionate out the product from both higher and lower molecular weight components. In the first stage, a membrane is chosen that passes the The filtrate from the first stage then becomes the sample for the second stage. For the second stage, the membrane is chosen to concentrate the product and remove lower molecular weight substances.
(see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 1”).
Accordingly, the general idea of utilizing a two-stage tangential flow filtration system to isolate products within a desired range of molecular weights is not a point of novelty (see id).  Schwartz continues by explaining how the membrane molecular weight cutoff for each filter and stage is selected:
The molecular weight cutoff (MWCO) of a membrane is defined by its ability to retain a given percent of a molecule in solution (typically 90% retention). As discussed earlier, to retain a product, select a membrane with a MWCO that is 3 to 6 times lower than the molecular weight of the target protein. For fractionation, select a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
(see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
Accordingly, the general selection of an appropriate filter to isolate a desired product falling within a particular range of molecular weights is not a point of novelty, but merely involves the selection of 
...a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
(see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
In sum, an artisan addressing the general issue of biomolecule separation and fractionation would readily appreciate how to use TFF to obtain a specific fraction of interest from a retentate or filtrate in a two-stage tangential flow system.
US 2007/0246406 A1 (Oct. 25, 2007) discloses multiple, highly customizable TFF arrangements as shown at Figures 3-4 (Figure 4 reproduced below):

    PNG
    media_image3.png
    735
    925
    media_image3.png
    Greyscale

Figure 4 of US’406 illustrates a TFF arrangement wherein retentate can be recycled from the last filtration stage (e.g., Figure 4 at 36) to a Feed tank (e.g., Figure 4 at 10) via a recirculation line (e.g., Figure 4 at 78), and wherein each retentate and permeate may optionally be recycled to a previous filtration stages (e.g., Figure 4 at 63, 59, 55) or optionally collected (e.g., Figure 4 at 45, 47, 49, 51) (see, e.g., US’406 at ¶¶[0013], [0067], [0174]-[0187], claims 1-4, 19, 22).  US’406 identifies that a product of interest may be in either the retentate or a permeate (see, e.g., US’406 at ¶[0122], claims 40-41 and 47), and specifically contemplates the use of such TFF arrangements in the isolation of proteins such as collagen (see, e.g., US’406 at ¶¶[0003], [0122]-[0123]).  Therefore, recirculation/recycling of filtrates and/or retentates, and the general usage of TFF techniques to fractionate a biological sample are routine in the TFF and Fractionation arts, and are not points of novelty.  
US 5,256,294 (Oct. 26, 1993) pertains to tangential flow filtration processes as exemplified with three filters at Figure 3:

    PNG
    media_image4.png
    823
    510
    media_image4.png
    Greyscale

Line 85 shows a filtrate line being recirculate back to the initial reaction vessel 31 (see, e.g., US’294 at col 10 at lines 29-35, col 13 at line 30 to col 14 at line 13).  US’294 explicitly teaches, discloses, and claims multi-stage TFF processes for separating a species of interest based upon molecular weight, having two filters, wherein “the species of interest are selectively separated”, the filtrate of the second filtration stage is recycled back to the first filtration stage (see, e.g., US’294 at claims 1, 7), and wherein “the species of interest” is understood to either be “selectively retained by the membrane as retentate” or passed as a filtrate while unwanted species are retained as retentate (see, e.g., US’294 at col 10 at lines 29-35).  Accordingly, recycling of filtrates in TFF and obtaining a “species of interest” as a retentate is not a point of novelty, but is instead routine in the prior art. 
US 6054051 (Apr. 25, 2000) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 5525144 (Jun. 11, 1996) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 4761230 (Aug. 2, 1988) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs).
US 5948441 (Sep. 7, 1999; Lenk et al.) pertains to tangential-flow filtration techniques (see, e.g., id. at title, abs; see esp. id. at claim 1, col 10 at lines 15-20, noting that the 2nd retentate is saved, and that the materials are “recirculated many times”).

Conclusion
No claims are allowed.  This action is non-final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The total volume passed through as F2 Filtrate would at most be twice the starting volume.  However, the amount could be less if a substantial volume is retained as a retentate. Therefore, the “10L” amount represents a maximum in a 5L system, but the minimum would depend upon the filter sizes and the volume of mater removed from the starting volume.
        2 The total volume passed through as F2 Filtrate would at most be twice the starting volume.  However, the amount could be less if a substantial volume is retained as a retentate. Therefore, the “10L” amount represents a maximum in a 5L system, but the minimum would depend upon the filter sizes and the volume of mater removed from the starting volume.
        3 Acetic acid and HCL are acids and art-recognized decellularizing agents (see, e.g., Crapo at 3234 col I § “3 Decellularization agents” at § 3.1.1, Table 2 on 3235-3236).
        4 See esp. US’225 at ¶¶[0016], and [0250], discussing embodiments wherein solutions are “filtered by passing through a series of filters”.
        5 Regarding peracetic acid (see, e.g., Crapo at 3234 at col I § “3. Decellularization agents” at §3.1.1 “Acids and bases"), Applicant previously acknowledged that it comprises acetic acid and hydrogen peroxide (see, e.g., Reply filed 5/2/2016 at 12 at 1st and 2nd ¶¶), and is therefore necessarily hydrogen peroxide at an acetic pH.